Appeal by defendant from a judgment of the County Court, Suffolk County, rendered November 21, 1973, convicting him of attempted criminal contempt, upon his plea of guilty, and sentencing him to a fine of $1,000. Judgment, affirmed. By his guilty plea defendant waived all nonjurisdictional defects (People v La Ruffa, 40 AD2d 1022, affd 34 NY2d 242; People v Schiskey, 39 AD2d 608). The other contentions raised by defendant have been considered and found to be without merit. Latham, Acting P. J., Christ, Munder and Shapiro, JJ., concur.